ASSUMPSIT on a promissory note made by the late firm of Dubois  Graves, of which the defendant William Graves had been a member, to the plaintiff Henry Evans. Dubois the other member of the late firm of Dubois  Graves, had left the State and had not been served with process in the suit, which had issued against both of the members. The usual pleas were entered.
The action was against the partners as such and was so instituted and stated on the record of the suit, and of course, it is alleged in the narr. that the note was made by the firm of Dubois and Graves, by which it purports to have been drawn; and by force of the statute, this must be taken to be admitted as alleged in the record, unless it is denied by the affidavit of the defendant at, or before the time of pleading to the action. The Court therefore ruled out the evidence, and the plaintiff had a verdict.